Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 12/14/2020.
Claims 1,3-10,12-20 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 7-8, 10, 12-13, 16-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. U.S. Patent Publication # 2017/0149813 (hereinafter Wright) in view of Chen et al. U.S. Patent Publication # 2018/0220314 (hereinafter Chen) further in view of Schwengler et al. U.S. Patent # 9,867,112 (hereinafter Schwengler)
	With respect to claim 1, Wright teaches a method comprising: 
	-obtaining, by a network assurance service that monitors a plurality of network (i.e. server device have access to one or more sensor components and server device receives sensor data)(Paragraph 21), characteristic data regarding network entities deployed in the plurality of networks (i.e. receiving sensor data and or network events/behaviors from one or more IoT sensors)(Paragraph 21); wherein the characteristic data comprises: a) entity-related data of the network entities (i.e. sensor data as well as 
	-assigning, by the network assurance service, the network entities to entity clusters by applying a clustering mechanism to the characteristic data regarding the network entities (i.e. cluster may represent a grouping of related observations and/or grouping of expected characteristics and behaviors, and divided into plurality of cluster categories and creating cluster maps) (Paragraph 15-16);
	-generating, by the network assurance service and for each of the entity clusters, a training dataset (i.e. prototype vector/evidence vector) using the characteristic data for the network entities assigned to that cluster (i.e. using evidence vector comparing to one or more prototype vector and prototype vector is generated using numerical features that represents one or more objects or previous events or behaviors)(Paragraph 16-17); and
	-using, by the network assurance service and for each of the entity clusters, the training dataset for an entity cluster to train a machine learning-based model that models the behavior of that entity cluster (i.e. using training an analytics model to identify network behavior or comparing the distance and angle between the evidence vector and centroid of the closest directional cluster using machine learning that produces 2 dimensional mappings of the data set) (Paragraph 22, 25, 37-39)
	Wright does not teach data indicative of high level statistics of key performance indicators (KPIs) of the network entities, the network entities comprising one or more of: wireless points, network switches, network routers or wireless access point controllers; wherein the entity clusters are associated 
	Chen teaches wherein the characteristic data comprises a) entity-related data indicative of high level statistics of key performance indicators (KPIs) of the network entities (i.e. samples of KPIs from particular access point client counts, session length traffic etc.) (Paragraph 64)  the network entities comprising one or more of wireless access points, network switches, network routers or wireless access point controllers, (Paragraph 38, 64), and  (b) client related data regarding clients connected to the network entities, the client-related data including types of the clients, types of application used by the clients or physical layer characteristics of the clients (i.e. RSSI, a throughput, and/or packet error rate associated with communication by access points, SNR ratio) (Paragraph 42, 45) wherein the entity clusters are associated with a network entity type of the network entity types (i.e. access point clustering are associate with spatial context of the target access-point KPI)(Paragraph 95, 97, 98, 99), causing based on the trained machine learning model, a remediation action to be taken (i.e. performing remedial action) (Paragraph 8, 13, 47-48, 53-54, 76).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chen’s teaching in Wright’s teaching to come up with having entity related data indicative of high level statistics of key performance indicators of the network entities and characteristic data indicative of network entity type of the network entities and taking remediation action.  The motivation for doing so would be to detect anomalous values of key performance indicators to efficiently provide a high probability of detection and a low probability of a false alarm (paragraph 62)
	Chen teaches entities comprising wireless access points (as shown above) but Wright and Chen both  does not expclitly teach the network entities comprising access points and one or more of network switches, network routers or wireless access point controllers.

	With respect to claim 3, Wright, Chen and Schwengler teaches the method of claim 1, but Wright further teaches further comprising: using, by the network assurance service, the trained models to evaluate the behavior of the network entities in the plurality of monitored networks (Paragraph 38-39).
	With respect to claim 4, Wright and Chen teaches the method of claim 1, but Chen further teaches wherein the characteristic data regarding the network entities comprises: network deployment data regarding the network in which the entity is deployed (i.e. characteristics of the deployed environment, network infrastructures, dynamics of the network usage and how the target access points and access points that are deployed in the geographic vicinity of the target access point) (Paragraph 78, 99)

	With respect to claim 8, Wright, Chen and Schwengler teaches the method of claim 1, but Wright further teaches  wherein assigning, by the network assurance service, the network entities to entity clusters by applying a clustering mechanism to the characteristic data regarding the network entities comprises: periodically re-clustering the network entities (i.e. specific time periods for directional cluster mapping) (Paragraph 31)
	With respect to claim 10, Wright teaches an apparatus, comprising: one or more network interfaces to communicate with a network (Paragraph 18, 28) processor coupled to the network interfaces and configured to execute one or more processes (Paragraph 29); and a memory configured to store a process executable by the processor (Paragraph 23), the process when executed configured to:
	-obtain, from a plurality of monitored networks (i.e. server device have access to one or more sensor components and server device receives sensor data)(Paragraph 21), characteristic data regarding network entities deployed in the plurality of networks (i.e. receiving sensor data and or network events/behaviors from one or more IoT sensors)(Paragraph 21), wherein the characteristic data comprises: a) entity-related data of the network entities (i.e. sensor data as well as packet counts, byte counts, connection counts, connection outcomes, packets sent/received, packet lengths etc.) (Paragraph 
	-assign the network entities to the entity clusters by applying a clustering mechanism to the characteristic data regarding the network entities  (i.e. cluster may represent a grouping of related observations and/or grouping of expected characteristics and behaviors, and divided into plurality of cluster categories and creating cluster maps) (Paragraph 15-16);
	-generate and for each of the entity clusters,  a training dataset (i.e. prototype vector/evidence vector) using the characteristic data for the network entities assigned to that cluster (i.e. using evidence vector comparing to one or more prototype vector and prototype vector is generated using numerical features that represents one or more objects or previous events or behaviors)(Paragraph 16-17); and
	-use, for each of the entity clusters, the training dataset for an entity cluster to train a machine learning-based model that models the behavior of that entity cluster  (i.e. using training an analytics model to identify network behavior or comparing the distance and angle between the evidence vector and centroid of the closest directional cluster using machine learning that produces 2 dimensional mappings of the data set) (Paragraph 22, 25, 37-39)
Wright does not teach data indicative of high level statistics of key performance indicators (KPIs) of the network entities, the network entities comprising one or more of: wireless points, network switches, network routers or wireless access point controllers; wherein the entity clusters are associated with a network entity type of the network entity types; causing based on the trained machine learning-based model, a remediation action to be taken.

Chen teaches entities comprising wireless access points (as shown above) but Wright and Chen both  does not expclitly teach the network entities comprising access points and one or more of network switches, network routers or wireless access point controllers.
	Schwengler teaches network entities comprising wireless access points (Fig. 3 element 340a-n) and one or more of network switches, network routers (Fig. 3 element 330) or wireless access point controllers (column 20 lines 5-15) and b) client-related data regarding clients connected to the network 
	With respect to claims 12-13, 16-17 respectively, teaches same limitation as claims 3-4, 7-8, respectively, therefore rejected under same basis.	With respect to claim 19 respectively, teaches same limitation as claim 1 respectively, therefore rejected under same basis.
Claims 5, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. U.S. Patent Publication # 2017/0149813 (hereinafter Wright)  in view Chen further in view of Schwengler in further view of Pham et al. U.S. Patent Publication # 2018/0083898 (hereinafter Pham) 
With respect to claim 5, Wright, Chen and Schwengler teaches the method of claim 1, further teaches wherein generating, by the network assurance service and for each of the entity clusters, a training dataset using the characteristic data for the network entities assigned to that cluster  (Paragraph 16-17)  but does not teach comprises: training a generative adversarial network (GAN) using the characteristic data for the networking entities assigned to the cluster, wherein the GAN generates 
With respect to claims 14 and 20, teaches same limitation as claim 5, therefore rejected under same basis.
Claims 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. U.S. Patent Publication # 2017/0149813 (hereinafter Wright) further in view Chen further in view of Schwengler in further view of Rao et al. U.S. Patent Publication # 2014/0033242 (hereinafter Rao) 
	With respect to claim 6, Wright, Chen and Schwengler teaches the method of claim 1, but Wright further teaches  wherein generating, by the network assurance service and for each of the entity clusters, a training dataset using the characteristic data for the network entities assigned to that cluster (Paragraph 16-17) but does not teach comprises: sampling from the characteristic data for the network entities using a Markov Chain Monte Carlo (MCM)-based approach.  Rao teaches sampling from the characteristic data for the network entities using a Markov Chain Monte Carlo (MCM)-based approach (Paragraph 23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to implement Rao’s teaching in Wright, Chen and Schwengler’s teaching to come up with sampling from the characteristic data suing MCM based approach.  The motivation for doing so would be 
With respect to claim 15 respectively, teaches same limitation as claim 6 respectively, therefore rejected under same basis.
Claims  9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. U.S. Patent Publication # 2017/0149813 (hereinafter Wright) further in view Chen further in view of Schwengler and in further view of Roy et al. U.S. Patent # 9,426,036 (hereinafter Roy) 
With respect to claim 9, Wright, Chen and Schwengler teaches the method of claim 1, but Wright further teaches wherein assigning, by the network assurance service, the network entities to entity clusters by applying a clustering mechanism to the characteristic data regarding the network entities (Paragraph 15-16) but does not teach  comprises: using an Akaike Information Criterion (AIC) or Bayesian Information Criterion (BIC) to control the number of clusters.  Roy teaches using an Akaike Information Criterion (AIC) or Bayesian Information Criterion (BIC) to control the number of clusters (column 11 lines 5-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to implement Roy’s teaching in Wright, Chen and Schwengler’s teaching to come up with using AIC or BIC to control the number of clusters.  The motivation for doing so would be determine respect weights for individual one of the network traffic models.  
With respect to claim 18 respectively, teaches same limitation as claim 9 respectively, therefore rejected under same basis.
Response to Arguments
A) Applicant’s arguments with respect to Wright & Chen references for amended claim limitation of “network entities comprising access points AND one or more of network switches, network routers or wireless access point controllers” for claims 1, 10, 19 have been considered but deemed moot in view of new grounds of rejection.  Applicant does state that “Wright does not appeal at all to 
With respect to remark A, Examiner respectfully disagrees with the applicant because in Paragraphs 21, 24, 31, 37, Wright teaches obtaining, by a network assurance service that monitors a plurality of network (i.e. server device have access to one or more sensor components and server device receives sensor data)(Paragraph 21), characteristic data regarding network entities deployed in the plurality of networks (i.e. receiving sensor data and or network events/behaviors from one or more IoT sensors)(Paragraph 21); wherein the characteristic data comprises: a) entity-related data of the network entities (i.e. sensor data as well as packet counts, byte counts, connection counts, connection outcomes, packets sent/received, packet lengths etc.) (Paragraph 31) (b) client related data regarding clients connected to the network entities, the client-related data including types of the clients, types of application used by the clients or physical layer characteristics of the clients (i.e. client data which can be device names, device addresses etc. as well as network observational dataset  which comprise network transmission communications such as IP address by port by IP address triplets may comprise sender/receiver device information and set of event characteristics) (Paragraph 24, 37)
On Page 12 of remarks, Applicant states “Wright does not appeal at all to contemplate that the sensor data is regarding wireless access point much less wireless access points and separately one or more switches, routers and AP controllers.  “.  Examiner would like to point out that, the office action did not state that in Wright sensor data is regarding wireless access point.  
	In Paragraph 15-16, Wright teaches assigning, by the network assurance service, the network entities to entity clusters by applying a clustering mechanism to the characteristic data regarding the network entities (i.e. cluster may represent a grouping of related observations and/or grouping of expected characteristics and behaviors, and divided into plurality of cluster categories and creating cluster maps) (Paragraph 15-16);

	In Paragraphs 22, 25, 37-39, Wright teaches using, by the network assurance service and for each of the entity clusters, the training dataset for an entity cluster to train a machine learning-based model that models the behavior of that entity cluster (i.e. using training an analytics model to identify network behavior or comparing the distance and angle between the evidence vector and centroid of the closest directional cluster using machine learning that produces 2 dimensional mappings of the data set) (Paragraph 22, 25, 37-39)
	Wright does not teach data indicative of high level statistics of key performance indicators (KPIs) of the network entities, the network entities comprising one or more of: wireless points, network switches, network routers or wireless access point controllers; wherein the entity clusters are associated with a network entity type of the network entity types; causing based on the trained machine learning-based model, a remediation action to be taken.
	Chen teaches wherein the characteristic data comprises a) entity-related data indicative of high level statistics of key performance indicators (KPIs) of the network entities (i.e. samples of KPIs from particular access point client counts, session length traffic etc.) (Paragraph 64)  the network entities comprising one or more of wireless access points, network switches, network routers or wireless access point controllers, (Paragraph 38, 64), and  (b) client related data regarding clients connected to the network entities, the client-related data including types of the clients, types of application used by the clients or physical layer characteristics of the clients (i.e. RSSI, a throughput, and/or packet error rate associated with communication by access points, SNR ratio) (Paragraph 42, 45) wherein the entity clusters 
	Examiner would like to point out that Chen does teach network entities comprising access points wherein monitoring samples of KPIs from a particular access point (Paragraph 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chen’s teaching in Wright’s teaching to come up with having entity related data indicative of high level statistics of key performance indicators of the network entities and characteristic data indicative of network entity type of the network entities and taking remediation action.  The motivation for doing so would be to detect anomalous values of key performance indicators to efficiently provide a high probability of detection and a low probability of a false alarm (paragraph 62)
Chen teaches entities comprising wireless access points (as shown above) but  does not expclitly teach the network entities comprising access points and one or more of network switches, network routers or wireless access point controllers.
Chen teaches entities comprising wireless access points (as shown above) but Wright and Chen both  does not expclitly teach the network entities comprising access points and one or more of network switches, network routers or wireless access point controllers.
	Schwengler teaches network entities comprising wireless access points (Fig. 3 element 340a-n) and one or more of network switches, network routers (Fig. 3 element 330) or wireless access point controllers (column 20 lines 5-15) and b) client-related data regarding clients connected to the network entities, the client related data including types of clients, types or application used by the clients or physical layer characteristics of the clients (i.e. monitor and collects information regarding operational states of wireless nodes and fixed nodes and also collects optimization related information including 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	A).  Parkvall et al. U.S. Patent # 10,938,497 which teaches instant uplink access KPI key performance indicators for L1 Layer 1, L2 Layer 2 and L3 Layer 3.  
	B).  Drevo et al. U.S. Patent Publication # 2016/0132787 which teaches optimization technique to select between multiple machine learning approaches for a given dataset and using the dataset to transfer knowledge of how one model has previously work over to a new problem.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal D Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453